Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered July 12, 1984, convicting him of robbery in the first degree, burglary in the first degree, and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law and the facts, by reducing the defendant’s conviction of grand larceny in the third degree to petit larceny, and vacating the sentence imposed thereon; as so modified, the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of robbery in the first degree and burglary in the first degree. Moreover, with respect to those convictions, upon the exercise of our factual review power we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). However, the defendant’s conviction of grand larceny in the third degree must be reduced to petit larceny inasmuch as the People failed to establish the market value of the stolen property at the time of the crime or the cost of replacement within a reasonable time thereafter (see, Penal Law § 155.20 [1]; former § 155.30 [lj; People v Funchess, 137 AD2d 831; People v James, 111 AD2d 254, affd 67 NY2d 662). There is no *635need to remit the matter for resentencing since the defendant has already served the maximum time to which he could be sentenced on the petit larceny conviction (see, Penal Law §§ 155.25, 70.15 [1]; People v Jones, 111 AD2d 264).
We have examined the contentions raised by the defendant in his supplemental pro se brief and find them to be either unpreserved for appellate review or without merit. Kunzeman, J. P., Kooper, Sullivan and Balletta, JJ., concur.